UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6574



MICHAEL R. JOHNSON,

                                               Plaintiff - Appellee,

          versus


EDDIE L. PEARSON, Chief Warden;      JANE DOE
CLINCKSCALES;  RUFUS   FLEMING,       Regional
Director,

                                            Defendants - Appellants,


          and


GIVENS,   Records  Office   Manager;  HOUSTON
SHIFLETT, Unit Manager; AVON QUIERO; JANE DOE
STEM,

                                                          Defendants.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-02-219-2)


Submitted:   October 29, 2004             Decided:   January 28, 2005


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Noelle Leigh Shaw-Bell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellants. Michael R. Johnson, Appellee
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Appellants have filed an appeal of the district court’s

order denying their motion for summary judgment based on qualified

immunity in this 42 U.S.C. § 1983 (2000) action.         It is well

established that a district court’s denial of a claim of qualified

immunity is an appealable final decision within the meaning of 29

U.S.C. § 1291 (2000), notwithstanding the absence of a final

judgment.     Renn v. Garrison, 100 F.3d 344, 349 (4th Cir. 1996)

(quoting Mitchell v. Forsyth, 472 U.S. 511, 530 (1985)). We review

the district court’s denial of a defense of qualified immunity de

novo.    Hodge v. Jones, 31 F.3d 157, 163 (4th Cir. 1994).

            We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.   See Johnson v. Pearson, No. CA-02-219-2 (E.D. Va. Mar. 2,

2004).   We deny Johnson’s motions for sanctions and to dismiss the

appeal for failure to prosecute.    We express no view as to whether

Johnson will ultimately be able to establish the objective and

subjective elements of his ETS claim.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             AFFIRMED




                                - 3 -